As filed with the Securities and Exchange Commission on May 12, 2014 No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ExamWorks Group, Inc. (Exact name of registrant as specified in its charter) Delaware 27-2909425 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3280 Peachtree Road, N.E. Suite 2625 Atlanta, GA 30305 (404) 952-2400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) J. Miguel Fernandez de Castro Chief Financial Officer 3280 Peachtree Road, N.E.
